Title: To James Madison from Sylvanus Bourne, 6 February 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of US, Amsterdam Feby. 6 1802
					
					You have inclosed a triplicate of my letter of the January 20h. I would just beg leave to add here that I have lately mentioned that in case absolute necessity should require Mrs. Bournes making a visit to the UStates next fall I should wish permission of Govt. to accompany her but I would by no means have the thing interfere with my Official duties here as the preservation of my place trifling as its income will probably be in peace is Still an Object with me—owing to the misfortunes I have had Since my settlement here. I therefore rely on the candour of Govt. to overlook any apparent importunities which may have  formed the subject of my former letters—& it shall be constant endeavor to merit its future Confidence & protection. I shall conform myself to its directions in all aspects. Should it not therefore appear perfectly proper & convenient to the public Interest for me to be absent any time I shall relinquish the intention altogether. With the highest Respect I am Sir Yr Ob Svt.
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
